ACCEPTED
                                                                                         04-14-00533-CV
                                                                             FOURTH COURT OF APPEALS
                                                                                  SAN ANTONIO, TEXAS
                                                                                    7/28/2015 5:16:28 PM
                                                                                          KEITH HOTTLE
                                                                                                  CLERK

                              No. 04-14-00533-CV
                                      In the
                   Fourth Court of Appeals
                                                                        FILED IN
                                                                 4th COURT OF APPEALS
                                                                  SAN ANTONIO, TEXAS

                              at San Antonio                     07/28/2015 5:16:28 PM
                                                                     KEITH E. HOTTLE
                                                                          Clerk
                          KENNETH W. ARTHUR, ET AL.,
                                                   Appellants,
                                        v.
                   Uvalde County Appraisal District, 
                    Albert Mireles, Chief Appraiser,
                                                   Appellees. 


                     On Appeal from the 38th District Court 
                           of Uvalde County, Texas

                     N OTICE OF A PPEARANCE
                     OF A DDITIONAL C OUNSEL




      Through this notice, the undersigned attorney (Don Cruse) is making an

appearance as additional counsel for the appellees, Uvalde County Appraisal

District and Albert Mireles, under Rule of Appellate Procedure 6.2.

      Mr. Walker remains lead counsel for the appellees under Rule 6.1; this notice

does not change that designation.
Respectfully submitted,

/s/ Don Cruse
 
Don Cruse
State Bar No. 24040744
LAW OFFICE OF DON CRUSE
1108 Lavaca Street, Suite 110-436
Austin, Texas 78701
[Tel.] (512) 853-9100
[Fax] (512) 870-9002
don.cruse@texasappellate.com

ADDITIONAL COUNSEL FOR APPELLEES




    -2 -
                          CERTIFICATE        OF   SERVICE
     I certify that on July 28, 2015, this Notice of Appearance of Additional
Counsel was served on counsel of record electronically:

            Benjamin R. Bingham
            BINGHAM & LEA, P.C.
            319 Maverick Street
            San Antonio, Texas 78212
            Lead Counsel for Appellants

            Albert M. Walker, Jr.
            Hymeadow Woods, Suite 3-202
            12325 Hymeadow Drive
            Austin, Texas 78750
            Lead Counsel for Appellees

                                      /s/ Don Cruse
                                      Don Cruse




                                          -3 -